Exhibit 10.1

 

AMENDMENT NO. 2 TO
EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into as of the 3rd day of April 2013, by and among Provident New York Bancorp, a
Delaware corporation (the “Company”), Provident Bank, a savings bank organized
and existing under the laws of the United States of America (the “Bank”; and
together with the Company, “Provident”), and Jack L. Kopnisky (“Executive”), to
be effective upon the occurrence of the Effective Time (as defined in the
Agreement and Plan of Merger, dated as of April 3, 2013, by and between Sterling
Bancorp, a New York corporation (“Sterling”), and the Company (the “Merger
Agreement”)).  If the Effective Time does not occur, this Amendment shall be
null and void ab initio, and of no further force and effect.

 

WHEREAS, Executive, the Company and the Bank are parties to an Employment
Agreement, dated as of June 18, 2011 (the “Employment Agreement”), as amended by
the Amendment to Employment Agreement, dated as of November 26, 2012 (the “First
Amendment”); and

 

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, Sterling will
merge with and into the Company, with the Company surviving such merger; and

 

WHEREAS, immediately prior to the execution and delivery of the Merger
Agreement, the Board of Directors of the Company adopted a resolution providing
for an amendment to the Company’s bylaws (the “Bylaw Amendment”), to be
effective as of the Effective Time; and

 

WHEREAS, Provident and Executive desire to amend the Employment Agreement (i) to
extend the term of the Employment Agreement until the third anniversary of the
date on which the Effective Time occurs, and (ii) to give effect to certain
provisions of the Bylaw Amendment.

 

NOW, THEREFORE, in consideration of Executive’s continued employment by
Provident and other good and valuable consideration the receipt of which
Executive acknowledges, the Company, the Bank and Executive agree that the
Employment Agreement is amended as follows:

 

1.             The text of Section 1(b) of the Employment Agreement is hereby
amended to read as follows:

 

Executive shall be appointed, effective as of the Start Date (as defined in
Section 2(a)), as a member of the Board and as a member of the Bank Board.  The
Company and the Bank, as applicable, shall nominate Executive for election to
the Board or the Bank Board upon any expiration of Executive’s initial term of
membership on the Board or the Bank Board during the Employment Period (as
defined in Section 2(a)).  Notwithstanding any provision in this Agreement to
the contrary, the removal of Executive from the Board, or the failure to appoint
or reelect Executive to the Board, and any determination not to nominate
Executive as a director of the Company, shall each require the affirmative vote
of at least 75% of the full Board.  The Company’s and the Bank’s obligations
under this Section 1(b) shall be subject to the requirements of applicable law.

 

--------------------------------------------------------------------------------


 

2.             The text of Section 2(a) of the Employment Agreement is hereby
amended to read as follows:

 

Executive’s period of employment with Provident shall begin on July 6, 2011 (the
“Start Date”) and shall continue until the third anniversary of the date on
which the Effective Time (as defined in the Agreement and Plan of Merger, dated
as of April 3, 2013, by and between the Company and Sterling Bancorp, a New York
corporation (the “Merger Agreement”)) occurs (or, if a Change in Control occurs
prior to the third anniversary of such date, the eighteen (18) month anniversary
of the date of the Change in Control, if later), unless terminated prior thereto
by either Provident or Executive in accordance with Section 6 hereof (such
period of employment being the “Employment Period”).

 

3.             A new Section 6(m) of the Employment Agreement is hereby added as
follows:

 

Notwithstanding any provision of this Agreement to the contrary, prior to the
third anniversary of the date on which the Effective Time occurs, no purported
termination of Executive’s employment by the Company for any reason shall be
effective unless and until approved by the affirmative vote of at least 75% of
the full Board.

 

4.             The text of Section 15 of the Employment Agreement is hereby
amended to read as follows:

 

No modifications of this Agreement shall be valid unless made in writing and
signed by the parties hereto.  In addition, no modifications of this Agreement
made prior to the third anniversary of the date on which the Effective Time
occurs shall be valid unless such modifications are approved by the affirmative
vote of at least 75% of the full Board.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Bank have caused this Amendment to be
executed and Executive has hereunto set his hand, all as of the date first
written above.

 

 

 

EXECUTIVE

 

 

 

April 3, 2013

 

/s/ Jack L. Kopnisky

Date

 

Jack L. Kopnisky

 

 

 

 

 

 

 

 

PROVIDENT NEW YORK BANCORP

 

 

 

April 3, 2013

 

/s/ William F. Helmer

Date

 

By: William F. Helmer

 

 

Title: Chairman of the Board of Directors

 

 

 

 

 

 

 

 

PROVIDENT BANK

 

 

 

April 3, 2013

 

/s/ William F. Helmer

Date

 

By: William F. Helmer

 

 

Title: Chairman of the Board of Directors

 

--------------------------------------------------------------------------------

 